CIACCIO, Judge,
dissenting.
Plaintiffs injury in this case is not the type which is readily discernable. Defendant’s medical witness, Dr. Warren Levy, stated that there was no injury to plaintiffs brain, and that her headaches have no relationship to the accident in this case. Although plaintiff offered conflicting testimony, the factfin-der was in the best position to assess the credibility of the witnesses. The jury apparently believed the testimony of defendant’s witnesses. There was also testimony that plaintiff has a full-time job with significant responsibilities for which she is paid a good salary. I find no abuse of the jury’s discretion in awarding damages to plaintiff, and I would therefore affirm the judgment of the trial court.